Citation Nr: 0202427	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  99-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for polycythemia vera as 
residual to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Robert J. Golten, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from March 20, 1946, to 
December 21, 1948, and from October 13, 1950, to October 12, 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1988 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That decision denied service connection 
for polycythemia vera as residual to ionizing radiation 
exposure on the grounds that polycythemia vera is not a 
"radiogenic disease" under the provisions of 38 C.F.R. § 
3.311 (2001).

A review of the record indicates that a previous claim for 
service connection for polycythemia vera as residual to 
ionizing radiation exposure was denied by the RO in March 
1985 as not shown in service.  The following month, the 
veteran's claim was reopened under the provisions of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984), and 
was again denied by rating decision of December 1985.  That 
decision found that polycythemia vera was not manifested in 
service or within any applicable presumptive period, was not 
a "radiogenic disease" under the provisions of 38 C.F.R. § 
3.311b(b)(2); and was specifically excluded as a radiogenic 
disease by 38 C.F.R. § 3.311b(b)(3).  Although the veteran 
submitted a Notice of Disagreement and was issued a Statement 
of the Case, he did not perfect his appeal by submitting a 
Substantive Appeal.

In August 1989, the veteran undertook to reopen his claim for 
service connection for polycythemia vera due to radiation 
exposure based on new legislation [Radiation-exposed 
Veteran's Compensation Act of 1988, effective May 1, 1988].  
An RO decision of December 1989 denied service connection for 
polycythemia vera as residual to ionizing radiation exposure 
on the grounds that polycythemia vera was not a presumptive 
disease under the provisions of 38 C.F.R. § 3.312(c).  On 
appeal, a Board decision of May 1991 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for polycythemia vera as residual to 
ionizing radiation exposure.  That decision further found 
that polycythemia vera was not a specific disease subject to 
presumptive service connection based on radiation exposure 
under 38 C.F.R. § 3.312(c); that polycythemia vera was not a 
"radiogenic disease" under the provisions of 38 C.F.R. § 
3.311(b); and that 38 C.F.R. § 3.311b(3) excluded 
polycythemia vera as a "radiogenic disease."

In December 1997, the veteran undertook to reopen his claim 
for service connection for polycythemia vera as residual to 
ionizing radiation exposure, submitting additional evidence 
and arguing that the Federal Court decision in Combee v. 
Brown, 34 F.3d. 1039 (1994) permitted veterans to establish a 
causal connection between their service and the onset of 
diseases not explicitly listed by VA as "radiogenic 
diseases."  That claim was considered new (separate and 
distinct) on the basis of changes in provisions of law or 
regulation creating a new basis for entitlement, and thus not 
a reopening of a prior denied claim.  Sawyer v. Derwinski, 1 
Vet. App. 130, 133 (1991); Spencer v. Brown, 4 Vet. App. 283, 
289 (1993); Walters v. National Associations of Radiation 
Survivors, 473 U.S. 305, 311; 105 S.Ct. 3180, 3184; L.Ed.2d. 
220 (1985).  That claim was denied by a March 1998 rating 
decision, giving rise to this appeal. 

This appeal was previously before the Board in June 1999, 
when it was remanded for additional development.  The RO was 
directed to undertake development of the veteran's claim 
according to 38 C.F.R. § 3.309(d) and 3.311(a) and (b), just 
as if polycythemia vera was a radiogenic disease.  If 
appropriate, the RO was to obtain radiation dose data from 
the Department of Defense or other appropriate offices, and 
the VA Undersecretary for Benefits was to be asked for an 
opinion regarding the veteran's claim.  The possibility that 
other development would be required was noted, but left to 
the discretion of the RO.  The veteran and his representative 
were to be afforded an opportunity to submit additional 
evidence, and the veteran was to be asked to submit a 
statement regarding the nature of his claimed exposure to 
radiation in Japan.  The RO has completed the requested 
development to the extent that is possible, and the case has 
been returned to the Board for further review.


FINDINGS OF FACT

1.  The veteran has submitted medical evidence to establish 
that for the purpose of this claim, polycythemia vera is 
considered to be a radiogenic disease.  

2.  The veteran did not arrive in the Asiatic-Pacific Theater 
of Operations until after July 1, 1946, and therefore it 
cannot be established as a matter of law that the veteran was 
exposed to radiation while stationed in Japan; he has not 
submitted any additional evidence or specific contentions 
regarding the possibility of exposure to radiation in Japan.  

3.  All official records are negative for evidence that the 
veteran was exposed to either internal or external radiation 
while stationed at Nellis Air Force Base in 1951; there was 
no measurable radiation recorded at Nellis Air Force Base 
during Operation Ranger.  


CONCLUSION OF LAW

Polycythemia vera as residual to ionizing radiation exposure 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.309, 3.311 (2001); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-2097 (2000) (to be codified as amended at 38 U.S.C. 
§ 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159); 67 Fed. Reg. 6870-71 (Feb. 14, 2002) (to be codified 
as amended at 38 C.F.R. § 3.311(b)(3)). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed polycythemia vera 
as a result of exposure to ionizing radiation during active 
service.  He notes that he served at Nellis Air Force Base in 
1951, and that nuclear weapons were tested nearby during this 
period.  The veteran has submitted statements and offered 
sworn testimony indicating that while he was patrolling the 
flight line on base, he saw a very bright light, which was 
soon followed by a shock wave and very strong winds, which 
were severe enough to toss around aircraft and equipment, and 
to blow out most of the windows in the buildings on base.  
The veteran further notes that he served in Japan after the 
end of World War II, and believes there is a possibility he 
may have been exposed to radiation at that time as well. 

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(to be codified as amended at 38 U.S.C. § 5102 and 5103 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  After receiving 
notice of the denial of his claim in April 1998, the veteran 
submitted a Notice of Disagreement.  He was provided with a 
Statement of the Case in July 1998.  This provided the 
veteran with the laws and regulations pertinent to his 
appeal, including those regarding the duty of the VA to 
assist the veteran in the development of his claim.  
Supplemental Statements of the Case were issued in March 1999 
and March 2001, which included additional laws and 
regulations pertinent to the veteran's claim, and explained 
in great detail the basis for the continued denial of this 
claim.  The veteran's attorney was also contacted by letter 
in January 2001 to inform him of the status of the veteran's 
claim.  The Board concludes that the discussions of the 
Statement of the Case and the Supplemental Statements of the 
Case informed the veteran of the manner of evidence required 
to prevail in his claim, and that VA's notification 
requirements have been met.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
Board notes that the veteran offered testimony regarding his 
previous claim at a personal hearing conducted in August 1990 
which is relevant to his current claim.  The Board remanded 
the current claim for additional development in June 1999.  
In response to this remand, the RO requested an advisory 
opinion regarding whether or not the provisions of 38 C.F.R. 
§ 3.311(b)(3) and (4) precluded claimants from establishing 
that polycythemia vera was incurred due to exposure to 
radiation in service.  The RO also contacted the National 
Personnel Records Center, the U. S. Armed Services Center for 
Research of Unit Records, the Defense Threat Reduction 
Agency, and the Air Force Medical Operations Agency in order 
to obtain information pertinent to the veteran's claim.  
Replies were received from these agencies, and the RO appears 
to have contacted all other sources named by these agencies.  
The veteran and his representative have also been provided 
multiple opportunities to submit evidence, most recently 
following the June 1999 remand, and additional evidence has 
been received.  Additional argument has also been received 
from the veteran's attorney on several occasions.  The Board 
must conclude that the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that service connection for a condition 
which is claimed to be attributable to ionizing radiation 
exposure during service may be established in one of three 
different ways. Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom.  Ramey v. Gober 120 F.3d 1239 (Fed.Cir.1997).  
First there are 15 types of cancer which are presumptively 
service connected.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
2001).  Second, 38 C.F.R. § 3.311(b) (2001) provides a list 
of "radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection can be established 
by "showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir.1994).  See also Hardin v. Brown, 11 Vet. App. 74, 
77 (1998).

The following radiogenic diseases shall be service-connected 
if they become manifest in a radiation-exposed veteran, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307 (2001) are also satisfied; leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland and 
cancer of the urinary tract.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d) (2001).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in Sec. 3.307 or Sec. 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  When 
dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a).

For purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, and lymphomas 
other than Hodgkin's disease.  38 C.F.R. § 3.311(b)(2).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed, the veteran subsequently 
developed a radiogenic disease; and such disease first became 
manifest within the period specified before its adjudication 
the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
paragraph (c) of this section.  38 C.F.R. § 3.311(b).

If after review the Under Secretary for Benefits is convinced 
sound scientific and medical evidence supports the conclusion 
it is at least as likely as not the veteran's disease 
resulted from exposure to radiation in service, the Under 
Secretary for Benefits shall so inform the RO of jurisdiction 
in writing.  The Under Secretary for Benefits shall set forth 
the rationale for this conclusion, including an evaluation of 
the claim under the applicable factors specified in this 
section.  If the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the RO office of 
jurisdiction in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311(c). 

The Board notes that formerly 38 C.F.R. § 3.311(b)(3) (2001) 
stated that for the purposes of that regulation, the term 
"radiogenic disease" shall not include polycythemia vera.  
Given the holding in Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), an advisory opinion concerning the validity 
of this regulation was sought.  In a precedent opinion, the 
VA General Counsel found that paragraphs (b)(3) and (b)(4) of 
38 C.F.R. § 3.311 were inconsistent with 38 U.S.C.A. 
§ 1113(b) (West 1991 and Supp. 2001) to the extent that these 
regulatory provisions purport to preclude a claimant from 
establishing by evidence that a particular veteran incurred 
polycythemia vera as the result of exposure to ionizing 
radiation in service.  It was held that a veteran must be 
given an opportunity to establish that polycythemia vera was 
incurred as a result of exposure to ionizing radiation in 
service.  VAOPGCPREC 15-99.  

Subsequent to the issuance of VAOPGCPREC 15-99, the VA 
amended the provisions of 38 C.F.R. § 3.311(b)(3) and (4).  
The regulation now states that although the VA was authorized 
to determine whether sound medical and scientific evidence 
supports establishing a rule identifying polycythemia vera as 
a radiogenic disease, the VA determined that sound medical 
and scientific evidence did not support including 
polycythemia vera on the list of known radiogenic diseases in 
this regulation.  Even so, the VA will consider a claim based 
on the assertion that polycythemia vera is a radiogenic 
disease under the provisions of paragraph (b)(4) of this 
section.  38 C.F.R. § 3.311(b)(4) indicates that if a claim 
is based on a disease other than one of those listed in 
paragraph (b)(2) of this section, VA shall nevertheless 
consider the claim under the provisions of this section 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  The effective date of these changes is 
February 14, 2002.  67 Fed. Reg. 6870-71 (Feb. 14, 2002) (to 
be codified as amended at 38 C.F.R. § 3.311(b)(3)). 

A review of the claims folder indicates that although 
attempts have been made to obtain the veteran's service 
medical records, most are missing and presumed to have been 
destroyed in the 1973 St. Louis fire at the National 
Personnel Records Center.  When service medical records are 
destroyed, the Board has a heightened obligation to provide 
explanations of reasons or bases for its findings and to 
consider the benefit-of-the-doubt rule under 38 U.S.C.A. 
§ 5107(b).  Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  
The Board notes that some alternative records have been 
obtained in this case, including orders concerning the 
veteran's service in 1951, as well as the DD 214 for both 
periods of active service.  Morning reports were also 
examined by the Defense Threat Reduction Agency, and their 
findings were noted in a May 2000 letter.  

The veteran and his representative has submitted numerous 
medical and scientific opinions that purport to show that 
polycythemia vera is a radiogenic disease.  

The medical evidence establishes that the veteran was 
initially diagnosed with polycythemia vera in 1981, and that 
he has been under constant treatment for this disease since 
that time.  

In a December 1998 statement from J.P.C., M.D., it was noted 
that the records regarding the veteran had been received.  
The doctor stated that it was very difficult to pin down the 
exact cause of the veteran's polycythemia vera.  It appeared 
that the veteran had been exposed to radiation as an observer 
of atomic blasts while in the army.  The doctor opined that 
it would be as likely as not that the radiation played a 
contributing role to the development of this disability.  

In a January 1999 statement, G.H.S., M.D., noted that the 
veteran had been exposed to ionizing radiation associated 
with atomic bomb testing.  Subsequently, he had developed 
polycythemia vera.  As a result of this disease, he had 
sustained two cerebrovascular accidents resulting in severe 
disability.  The doctor stated that after a review of the 
veteran's medical records and other literature, it was his 
opinion that the veteran's exposure to ionizing radiation 
during his military service likely contributed to the 
development of his polycythemia during service.  He added 
that it was certainly as likely as any other cause that could 
be invoked as being etiologically responsible for the 
development of the veteran's disease.  

A May 1999 letter from A.W., M.D. said that the veteran had 
been a patient for over 25 years.  The veteran had developed 
polycythemia vera nearly 20 years ago, which had eventually 
led to a series of strokes.  The veteran was now totally 
disabled and was currently in a nursing home.  The 
polycythemia vera, in the judgment of the veteran's treating 
physician at the Mayo Clinic, was as likely as not service 
connected as a result of the veteran's exposure to ionizing 
radiation at the Las Vegas nuclear test site in the early 
1950s.  

In a January 2000 statement, W.A.K. offered his opinion 
regarding the veteran's claim.  W.A.K. noted that he was not 
a medical doctor, but is a Ph.D., in chemistry, has many 
years of work and research experience in the field of energy, 
had been in the Navy and worked as a radiologic safety 
monitor during Navy atomic bomb tests, had written a chapter 
on electro magnetic radiation for a Navy safety manual, had 
taught college courses in physics, and had been on the 
advisory board of several nuclear cleanup commissions and 
committees.  W.A.K. noted that polycythemia vera is a very 
rare disease of unknown origin, but could very likely result 
from ionizing radiation.  While it could not be conclusively 
proven that the veteran's illness was attributable to 
radiation exposure, it was as likely as not the cause.  

The Board finds that the evidence establishes it is as likely 
as not that polycythemia vera can result from exposure to 
ionizing radiation.  Therefore, for the purposes of this 
claim, the veteran's polycythemia vera will be considered a 
radiogenic disease under the provisions of 38 C.F.R. 
§ 3.311(b)(4).  

The next step in establishing service connection will be to 
make an assessment of the size and nature of the veteran's 
claimed dosage of radiation.  38 C.F.R. § 3.311(a).  The 
Board will now examine the veteran's statements and testimony 
regarding his alleged exposure to radiation, the available 
service records, the information that has been obtained from 
the relevant offices pertaining to the veteran's alleged 
exposure, and the remaining evidence submitted by the veteran 
in order to determine whether or not he was exposed to 
radiation in service.  

The veteran offered testimony pertaining to his claim at a 
hearing at the RO before a hearing officer in August 1990.  
The veteran's testimony described his service, and the 
occasions on which he believed he was exposed to radiation.  
He has also submitted several statements which contain 
similar information, including letters dated May 1985 and 
July 1985, and an additional undated statement.  Basically, 
the testimony and the statements indicate that the veteran 
was on guard duty one night at Nellis Air Force Base.  During 
the middle of the night, he saw an explosion or a huge light 
which was extremely bright.  He was riding in a jeep at the 
time of the explosion, and was not wearing any protective 
clothing.  The veteran became frightened and went to a hanger 
for cover.  Afterwards, a shock wave hit, which severely 
buffeted the airplanes on the runway, and knocked the glass 
out of most of the windows of the buildings around the 
veteran.  In addition, the veteran noted that he served in 
Japan, and that he flew in and out Japan and all over the 
islands in 1946.  The veteran has also noted that he did line 
work on high tension wires, as well as sub station and 
transformer work.  Finally, the veteran has noted that two of 
his children were born with birth defects, and that no one 
else on either side of his family had similar birth defects.  

The veteran's Enlisted Record and Report of Separation, 
Honorable Discharge, for his first period of service reveals 
that he entered service in March 1946.  He arrived at the 
Asiatic-Pacific Theater of Operations in June 1947, and 
returned to the United States in December 1948.  His awards 
and decorations include the Army of Occupation Medal Japan.

The Board notes that the term "radiation exposed veteran" 
means a veteran who participated in a radiation-risk 
activity.  The term "radiation-risk activity" includes the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  The term "occupation of Hiroshima 
or Nagasaki, Japan, by United States forces" means official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan.  38 C.F.R. § 3.309(d)(3).  

The veteran's claim was referred to the Under Secretary for 
Benefits for an opinion as required by 38 C.F.R. § 3.311(c).  

In a February 2001 opinion the Director of Compensation and 
Pension Service noted that the veteran did not arrive in the 
Asiatic-Pacific Theater of Operations until after July 1, 
1946, which is the date specified in the regulations for 
participation in the occupation of Hiroshima or Nagasaki.  
Therefore, it could not be established as a matter of law 
that the veteran was exposed to radiation while stationed in 
Japan. 

The Board finds that the veteran was not exposed to radiation 
during his service in Japan.  Most of the veteran's service 
medical records and personnel records from this period of 
active service are missing, and are presumed to have been 
destroyed by fire.  His Certificate of Discharge shows that 
the veteran did not arrive in Japan until June 1947.  
Therefore, by regulation, the veteran may not be considered 
to be a radiation exposed veteran due to service in Japan 
because he arrived after July 1946.  38 C.F.R. § 3.309(d)(3).  
Although this does not preclude the veteran from using other 
means to establish that he was exposed to radiation during 
this period, the veteran has never contended that he was in 
or near either Hiroshima or Nagasaki during his service in 
Japan, and there is no other evidence to suggest that he was 
in the proximity of these cities.  Therefore, the veteran's 
service in Japan does not provide a basis to establish that 
he was exposed to ionizing radiation.  

At this juncture, the Board notes that the veteran's primary 
contention has not been that he was exposed to radiation in 
Japan, but rather that he was exposed to radiation while at 
Nellis Air Force Base in Nevada in 1951.  The Board will now 
examine the evidence pertaining to possible radiation 
exposure at that time.  

The veteran's DD 214 for his second period of service shows 
that he entered service in October 1950, and was discharged 
in October 1951.  Additional records obtained by the RO show 
that the veteran was recalled to active duty from the 
reserves.  These records further reflect that the veteran was 
assigned to the 3595th Training Wing at Nellis Air Force Base 
in 1951.  

Information received from the Defense Nuclear Agency states 
that the only nuclear testing that occurred in the 
continental United States during the veteran's second period 
of active service was Operation Ranger.  This operation 
occurred from a period from January 27, 1951, through 
February 6, 1951.  See 38 C.F.R. § 3.309(d)(3)(v)(D).  

In the January 2000 statement from W.A.K., the possibility 
that the veteran was exposed to radiation was discussed.  It 
was noted that the veteran reported having been at Nellis Air 
Force Base during the Ranger A Bomb test.  His statements and 
testimony showed that he was alone in a jeep and close enough 
to the blast to have taken shelter from the resulting winds, 
which were powerful enough to toss about airplanes and break 
windows.  Although there was no record of a film badge to 
show external radiation, W.A.K. stated that this would not 
indicate what internal radiation the veteran may have 
received from breathing minute wind born radioactive 
particles or from ingesting such in a contaminated 
environment.  Furthermore, W.A.K. noted that the veteran's 
children had birth defects, which could be either genetically 
inherited or caused by exposure to many factors, including 
radiation.  There were no records of any other defects on 
either side of the veteran's family.  W.A.K. opined that this 
tended to substantiate the veteran's claim that he was 
exposed to radiation in service.  

In a March 2000 letter from the United States Armed Services 
Center for Research of Unit Records, all inquiries concerning 
the veteran's possible exposure to radiation were referred to 
the Air Force Medical Operations Agency, Radiation Health 
Program.  

A May 2000 letter from the Department of the Air Force, Air 
Force Medical Operations Agency, stated that the Air Force 
Master Radiation Exposure Registry had been searched, as well 
as all other information available to them for records of 
occupational radiation exposure monitoring.  There was no 
evidence of external or internal exposure for the veteran in 
the registry.  It was noted that there were some instances 
from the earliest days of testing when radiation exposure 
monitoring records had not been forwarded for enclosure with 
the Air Force's central records.  It was also noted that the 
Defense Threat Reduction Agency had been contacted to seek 
further information.  

A May 2000 letter from the Defense Threat Reduction Agency 
noted that only reconstructed service records could be found 
for the veteran because the original records had been 
destroyed by a fire at the National Personnel Records Center 
in 1973.  Morning reports revealed that the veteran was 
assigned to the 3595th Installations Squadron, Nellis Air 
Force Base, Nevada, from October 13, 1950, through October 
12, 1951, as an electrician.  The only U.S. atmospheric 
nuclear test series conducted at the Nevada Test Site during 
this period was Operation Ranger. Morning reports did not 
show any temporary duty to the Nevada Test Site for the 
veteran.  The letter noted that Nellis Air Force Base did not 
receive any measurable fallout from Ranger.  A careful search 
of the available dosimetry data contained no record of 
radiation exposure for the veteran.  In summary, the 
historical records did not document the veteran's presence as 
a participant in Operation Ranger.  

Information published by the Defense Nuclear Agency is of 
record.  This information discusses Operation Ranger, shots 
Able, Baker, Easy, Baker-2, and Fox.  These records confirm 
that Operation Ranger was conducted from January 25, 1951 to 
February 6, 1951.  It states that this operation was the 
first atmospheric nuclear weapons tests conducted within the 
continental United States.  The testing was conducted at the 
Nevada Proving Ground.  Shot Fox, the final and largest 
nuclear test of Operation Ranger, was detonated on February 
6, 1951 at 0547 Pacific Standard Time.  Light fallout 
occurred to the southeast.  Offsite monitoring teams found 
the maximum gamma radiation intensity in the area of 
Charleston Mountain, about 60 kilometers southeast of ground 
zero.  During the morning, the maximum gamma intensity was 
0.014 R/h, and two hours later the reading had decreased to 
0.0007 R/h.  The monitoring teams in all other offsite areas 
reported gamma radiation intensities no greater than 0.0002 
R/h.  Two aircraft conducted offsite aerial surveys out to 
320 kilometers from ground zero, but detected no gamma 
radiation levels above background level.  

An Advisory Opinion from the VA Director of the Compensation 
and Pension Service was received in February 2001, in 
accordance with 38 C.F.R. § 3.311(c).  This opinion stated 
that the Defense Threat Reduction Agency had considered the 
veteran's claim that he had been exposed to radiation as a 
result of his duties at Nellis Air Force Base in 1951.  The 
only atmospheric nuclear weapons test conducted at that time 
had been Operation Ranger in January and February 1951.  The 
agency noted that Nellis Air Force Base received no 
measurable fallout from Operation Ranger, and there were no 
other records of occupational exposure to radiation for the 
veteran.  In summary, while the opinion agreed that the 
veteran has established that polycythemia vera may be 
considered a radiogenic disease under the provisions of 38 
C.F.R. § 3.311, it had not been established that the veteran 
was exposed to radiation.  

After careful review of the veteran's contentions and 
testimony, as well as the scientific and medical evidence, 
the Board finds that entitlement to service connection for 
polycythemia vera as residual to ionizing radiation exposure 
is not warranted.  Although the veteran had submitted 
evidence that this disability may be considered a radiogenic 
disease, the preponderance of the evidence is against 
exposure of the veteran to either external or internal 
radiation during active service.  

As noted above, the evidence does not show that the veteran 
was exposed to radiation in Japan.  More importantly, as the 
veteran's primary contention has consistently been that his 
exposure took place at Nellis Air Force Base in 1951, the 
evidence simply does not show that the veteran was exposed to 
radiation at that time.  

The record includes the results of searches into the 
veteran's possible exposure to radiation by the United States 
Armed Services Center for Research of Unit Records, the Air 
Force Medical Operations Agency of the Department of the Air 
Force, the Defense Threat Reduction Agency, and the Defense 
Nuclear Agency.  The evidence shows that the only nuclear 
test near Nellis Air Force Base while the veteran was 
stationed there was Operation Ranger in January to February 
1951.  None of these offices were able to find any evidence 
that the veteran was exposed to radiation as a result of 
Operation Ranger.  The Air Force Medical Operations Agency 
specifically noted that there was no evidence of either 
internal or external radiation.  The Board recognizes that 
many of the veteran's service medical records have been 
destroyed, which creates a heightened duty to provide 
explanations of reasons or bases for its findings and to 
consider the benefit-of-the-doubt rule under 38 U.S.C.A. 
§ 5107(b).  However, there are two compelling items of 
evidence which weigh against the veteran's claim.  The first 
is that morning reports for the veteran's period of service 
were reviewed by the Defense Threat Reduction Agency, but 
these were negative for assignment of the veteran to the 
nuclear testing area.  The second item of evidence is also 
contained in the letter from the Defense Threat Reduction 
Agency.  The letter states that there had been no measurable 
radiation recorded at Nellis Air Force Base as a result of 
Operation Ranger.  This is very significant, in that the 
veteran has indicated he was on the base at the time of the 
test, and this is where he believes he was exposed to 
radiation.  

The statement of W.A.K. has been considered, and the Board 
notes that W.A.K. has experience and knowledge concerning 
radiation.  W.A.K. noted the veteran's statements regarding 
his exposure to high winds from the nuclear explosion, and 
stated that the lack of film badge evidence of external 
radiation would not preclude the possibility that the veteran 
had been exposed to internal radiation from breathing minute 
wind born radioactive particles or from ingesting such in a 
contaminated environment.  W.A.K. also believes that the 
birth defects in the veteran's children is further evidence 
of radiation exposure.  The Board finds that this speculative 
evidence is outweighed by the findings of the Air Force 
Medical Operations Agency that there was no evidence of 
either internal or external radiation exposure for the 
veteran, and most importantly the evidence resulting from the 
research by the Defense Threat Reduction Agency indicating 
that there had been no measurable radiation recorded at 
Nellis Air Force Base for the relevant time period.  

The Board has considered the veteran's written statements and 
testimony regarding the bright light he saw and the winds he 
felt at the time of the nuclear test, and the Board does not 
doubt the veracity of the veteran's statements and testimony.  
But the veteran is neither a scientist or a medical doctor, 
and he is personally unable to offer a credible opinion to 
show that this constituted exposure to radiation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, the Board has considered the medical opinions which 
state that it is possible the veteran developed polycythemia 
vera as a result of radiation during active service.  Each of 
these opinions noted that the etiology of this disease is 
uncertain and difficult to determine before concluding that 
it was as likely as not caused by radiation.  However, each 
of these opinions is premised on the assumption that there 
was exposure to radiation, and this has not been shown by the 
evidence.  An opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993), see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Therefore, these medical opinions 
cannot be used to show that the veteran was exposed to 
radiation.  

Therefore, the Board must find that the preponderance of the 
evidence is against the veteran's claim that he was exposed 
to radiation during active service, and as the veteran's 
claim for service connection for polycythemia vera is 
dependent on evidence of radiation exposure, entitlement to 
service connection for this disability is not warranted.  


ORDER

Entitlement to service connection for polycythemia vera as 
residual to ionizing radiation exposure is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

